Per Curiam.
In this disciplinary action, a complaint against James E. McBride was filed with the Counsel for Discipline of the Nebraska State Bar Association. On February 4, 1994, by a pleading filed with the Nebraska Supreme Court, McBride voluntarily surrendered his license to practice law. We accept McBride’s surrender and order McBride disbarred.
On January 14, 1994, the Counsel for Discipline received a complaint alleging that McBride had been engaging in bank fraud, in violation of 18 U.S.C. § 1344 (Supp. IV 1992). According to the complaint, McBride was an executor of the estate of Emily Michael, which estate involved a bank account maintained at FirsTier Bank. The complaint alleges that McBride exercised unauthorized control over the account and that he engaged in a regular course of filtering funds through the FirsTier account and at least two other accounts located at other banks. In furtherance of this scheme, McBride forged the signatures of Emily Michael and Louella Gardner, the personal representative of the estate of Emily Michael.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1992), McBride voluntarily surrendered his license to practice law. In his pleading to surrender, McBride admits the allegations contained in the complaint and states that he does not wish to challenge the charges. McBride also admits that he has violated Canon 1, DR 1-102(A)(3) and (4), of the Code of Professional Responsibility. McBride waives his rights to notice and a hearing prior to an entry of this court’s order.
We do not have the advantage of reviewing a thoroughly investigated account of McBride’s misconduct because of his swift action to surrender his license. The allegations raised in *255the complaint, together with McBride’s admissions, sufficiently demonstrate to this court that McBride has been engaged in dishonest and fraudulent conduct which will not be tolerated. We thus accept McBride’s surrender of his license and order him disbarred from the practice of law in Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.